Memorandum: Defendant’s inspection of the medical and hospital records of the Cleveland Clinic should have been permitted pursuant to CPLR 3121 (see Mendelson v Shein, 58 AD2d 859; Greuling v Breakey, 56 AD2d 540, 542). Plaintiffs may not successfully contend that because they do not intend to have a representative of the Cleveland Clinic testify at the time of the trial, 22 NYCRR 1024.25 forecloses disclosure of these records to defendant (Brooks v Hausauer, 51 AD2d 660). The time for plaintiff Pamela Kaza to furnish the authorization is extended until 20 days after entry of the order to be made hereon. (Appeal from order of Erie Supreme Court — medical— hospital records.) Present — Marsh, P. J., Moule, Simons, Schnepp and Witmer, JJ.